TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-11-00581-CV



                                     John Stritzinger, Appellant

                                                    v.

                                     Katherine Wright, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-FM-04-004690, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant John Stritzinger filed a pro se notice of appeal from the district court’s final

order in a suit affecting the parent-child relationship. Stritzinger later filed an affidavit of indigence,

and appellee Katherine Wright filed a contest to the affidavit. Stritzinger then filed a motion to

dismiss his appeal, conditioned upon him not being able to proceed without payment of costs. We

abated the appeal and referred the contest to the district court for an evidentiary hearing on

appellant’s claim of indigence. See Tex. R. App. P. 20.1(h)(4).

                Following the hearing, at which Stritzinger did not appear, the district court sustained

the contest.1 Accordingly, in order to proceed with his appeal, Stritzinger is required to pay appellate


        1
          No motion challenging the district court’s order sustaining the contest has been filed. See
Tex. R. App. P. 20.1(j)(1) (“If the trial court sustains a contest, the party claiming indigence may
seek review of the court’s order by filing a motion challenging the order with the appellate court
without advance payment of costs.”), (2) (“The motion must be filed within 10 days after the order
sustaining the contest is signed, or within 10 days after the notice of appeal is filed, whichever is
later.”).
costs. On May 8, 2012, the district clerk’s office notified this Court that payment for the clerk’s

record had not been received as of that date. Moreover, we have received no communication from

Stritzinger regarding the status of his appeal or indicating that he wishes to withdraw his previously

filed motion to dismiss. We therefore grant Stritzinger’s motion to the extent of dismissing his

appeal as requested.2

               The appeal is dismissed.3



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: May 24, 2012




       2
         Any other relief requested in the motion is denied, including Stritzinger’s request that the
“cause be sealed.”
       3
           Prior to filing his motion to dismiss, Stritzinger also filed a motion to consolidate
the record in this cause with the records in the prior causes he has filed in this Court. See, e.g.,
Stritzinger v. Wright, No. 03-10-00455-CV, 2011 Tex. App. LEXIS 1427 (Tex. App.—Austin
Feb. 23, 2011, pet. denied) (mem. op.); Stritzinger v. Wright, No. 03-10-00651-CV, 2010 Tex. App.
LEXIS 10028 (Tex. App.—Austin Dec. 15, 2010, no pet.) (mem. op.); Stritzinger v. Wright,
No. 03-10-00458-CV, 2010 Tex. App. LEXIS 10016 (Tex. App.—Austin Dec. 15, 2010, no pet.)
(mem. op.); Stritzinger v. Wright, Nos. 03-10-00235-CV, 03-10-00455-CV, 03-10-00456-CV,
03-10-00457-CV and 03-10-00458-CV (Tex. App.—Austin Sept. 29, 2010, no pet.) (mem. op.)
(consolidating certain causes and dismissing others). In light of our dismissal of this cause, we
dismiss the motion to consolidate as moot.

                                                  2